Richardson, J.,
(after stating the case,) delivered the opinion of the court.
The bill and amended bill, taken as one, directly assail both the proceedings had in the partition suit of Gardner v. Walpole, &c., and the deed of September 15th, 1888, as had and done for the purpose of hindering, delaying, and defrauding creditors, and especially the appellee’s intestate. In fact, the bill is painfully pregnant with oft-repeated charges of *914fraud, each and all of which are mere figments of the imagination. There is absolutely not a single fact or circumstance disclosed, by the record which seriously tends to raise even a suspicion of fraud, but there is much to the contrary. Nor is a single witness introduced to prove any fraud. It is simply far-fetched inference, and nothing more.
The question of fraud being thus out of the way, the case lies within a very narrow compass, and may be briefly disposed of.
In the partition suit of Gardner v. Walpole it was admitted in the pleadings that, under the will of her father, Mrs. Gardner took only a life estate. Assuming, without deciding, that this view is in accordance with the true construction of the will, the only question necessary to be considered is, whether John F. Gardner has any interest in the land which can be subjected in this suit to the appellee’s judgment.
The appellee contends that, by the will, a life estate was devised to Mrs. Gardner, with remainder to her children, and, consequently, that the interests of her two children, who died under age, without issue, passed to their father, the said John F. Gardner. But we are of opinion that, so far as the interest of the latter is concerned, no question as to the construction of the wall can arise in this suit. That matter has been determined, and, for the purposes of the present case, finally determined, in the partition suit above mentioned.
The object of the bill in that suit, as the appellants insist, and as the bill on its face shows, was two-fold—to-wit, (1) to obtain a construction of the will, and (2) to have the land divided among the two surviving children as “ the parties entitled thereto.” And in that suit the circuit court, in effect, decreed that the parties entitled, as devisees under the will, were the said surviving children, and ordered partition accordingly. To that suit John F. Gardner was a party, and is consequently bound by the decrees therein, from which no appeal has ever been taken.
*915It is contended, however, that the doctrine of res judicata has no application, because the decree of partition was not a final decree. But as to John F. Gardner the decree was final, though not as to the other parties. It settled the question that he had no interest in the land, and that was the only question in which he was concerned. This court has repeatedly decided that a decree may be final as to one party, and not as to another, depending upon the circumstances of the case. Royall v. Johnson, 1 Rand. 421; Noel v. Noel, 86 Va. 109.
Whether, the decree in said partition suit is right or wrong is a matter not now to be enquiredin to, for, even if it were conceded to be erroneous, the result would be the same. It is not only a final decree, but, having been rendered by a court of competent jurisdiction, with all the necessary parties before the court, it cannot, in the absence of fraud, be assailed, or its legal effect avoided.
It follows, therefore, that the land in question is not liable to the appellee’s judgment; that the decree appealed from is palpably erroneous; that the same must be reversed and annulled, and a decree entered here dismissing the bill and amended bill.
Degree reversed.